IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30651
                          Conference Calendar



VICTOR RANKIN,
                                      Petitioner-Appellant,

versus

JOSEPH HARO,

                                      Respondent-Appellee.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 02-CV-53
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Victor Rankin, federal prisoner #05378-067, filed a notice

of appeal from an order of the district court construing his

petition filed under 28 U.S.C. § 2241 as a 28 U.S.C. § 2255

motion and transferring it to the Third Circuit Court of Appeals.

Rankin argues that the district court should have given him

notice or should have obtained his consent before

“recharacterizing” his 28 U.S.C. § 2241 petition as a successive


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30651
                                -2-

28 U.S.C. § 2255 motion and that the Third Circuit is without

jurisdiction to consider his case.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.   See Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   We lack jurisdiction over the district court’s

interlocutory transfer order.    See Brinar v. Williamson, 245 F.3d

515, 517-18 (5th Cir. 2001).    Therefore, the appeal is DISMISSED.

     APPEAL DISMISSED.